Exhibit 10.4

October 22, 2016

Via Hand Delivery

Paul T. Cappuccio

c/o Time Warner Inc.

One Time Warner Center

New York, New York 10019

Dear Paul:

Reference is made to your Employment Agreement, made as of November 3, 2014 and
effective as of January 1, 2014 (the “Employment Agreement”) with Time Warner
Inc. (the “Company”). We have agreed to amend the Employment Agreement,
effective as of the date of this letter agreement (the “Letter Agreement”), in
order to extend the term date of the Employment Agreement to December 31, 2019,
without any other modification to its terms other than those explicitly set
forth below. Accordingly, you and the Company, intending to reflect our mutual
understanding regarding such modifications, hereby agree as follows:

1.        Term of Employment. Section 1 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

Term of Employment. Your “term of employment” as this phrase is used throughout
this Agreement shall be for the period beginning on the Effective Date and
ending on December 31, 2019 (the “Term Date”).

2.        Definition of Average Annual Bonus. Section 4.2.1 of the Employment
Agreement is hereby amended by inserting the following at the end of the
penultimate sentence of such section:

only if it would result in a greater Average Annual Bonus.

3.        Life Insurance Premiums. Clause (c) of Section 4.2.2, of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

(c) payment of the Life Insurance Premium for each full or partial calendar year
during the Severance Period (with respect to the calendar year in which the
Effective Termination Date occurs, to the extent not otherwise paid under
Section 4.2.1 or Section 7, and with respect to the calendar year in which the
Severance Term Date occurs, with the amount of such payment prorated to reflect
the number of days during such calendar year that will elapse prior to the
Severance Term Date).

4.        Benefits After a Termination or Disability. Section 8.2 of the
Employment Agreement is hereby amended as follows:

A.        By inserting the following after the first sentence of such section:



--------------------------------------------------------------------------------

 

2

After the Effective Termination Date or a termination of employment pursuant to
Section 4.2 and prior to the Severance Term Date, you will continue to receive
all other benefits maintained in effect by the Company for its senior
executives, such as financial services reimbursement.

B.        By deleting clause (iii) in its entirety and replacing it with the
following:

(iii) the Company shall not be permitted to determine that your employment was
terminated for “unsatisfactory performance” or “cause” within the meaning of any
stock option agreement between you and the Company.

5.        Miscellaneous.

A.        Except as expressly set forth herein, this Letter Agreement shall not
by implication or otherwise, limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of you or the Company pursuant to the Employment
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Employment Agreement, all of which shall continue in full force and effect. From
and after the date of this Letter Agreement, all references to the Employment
Agreement shall be deemed to refer to the Employment Agreement as amended
hereby.

B.        This Letter Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Letter Agreement by facsimile transmission or portable
document format (PDF) shall be effective as delivery of a manually executed
counterpart of this Letter Agreement.

If the foregoing accurately reflects our agreement, please so indicate by
signing where indicated below.

 

Very truly yours, TIME WARNER INC. By:  

/s/ James Cummings

  Name:   James Cummings   Title:  

Senior Vice President of Global

Compensation and Benefits

 

Agreed and Accepted: /s/ Paul T. Cappuccio Paul T. Cappuccio